Citation Nr: 1200298	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chronic hypertension.

2. Entitlement to service connection for a neurological disorder of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a VA Decision Review Officer (DRO) at a November 2008 hearing conducted at the RO.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

The Veteran initially submitted a claim for service connection for neuropathy of the bilateral upper and lower extremities.  See March 2006 statement in support of claim.  However, the evidence of record indicates the Veteran has also been diagnosed carpal and tarsal tunnel syndrome.  VA must consider alternative disorders that may be reasonably encompassed by the claimant's description of the initial claim, reported symptoms and other information of record.  See Clemons v, Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized the issues on appeal as reflected above.  For reasons discussed in further detail below, the issue of service connection for a neurological disorder has not yet been fully developed.

The issue of entitlement to service connection for a neurological disorder of the upper and lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Chronic hypertension was not manifested in active service and any current hypertension is not otherwise etiologically related to such service.


CONCLUSION OF LAW

Chronic hypertension was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, the RO provided notification to the Veteran in July 2006, prior to the initial unfavorable agency decision in November 2007, which also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file, as are records related to the Veteran's Social Security Administration (SSA) disability benefits.  All available post-service treatment records and reports identified by the Veteran have also been obtained.  The Board acknowledges that records related to the Veteran's asserted treatment at Collin Memorial Hospital have not been obtained.  VA requested these records in March and April 2009.  However, in both instances, these requests, which were sent to the address provided by the Veteran, were returned as undeliverable.  Furthermore, the Veteran stated in May 2009 that he was mistaken that he was treated at this facility for hypertension, and instead was treated by another practice that had closed 15 years prior.  However, the Veteran did not provide the name or any other contact or release information with respect to this treatment provider.  As such, the Board finds that reasonable attempts have been made to obtain these treatment records.  See 38 C.F.R. § 3.159(c)(1).  The appellant has not identified any other additional records that should be obtained prior to a decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from chronic hypertension that is etiologically related to his active service.  As he is not competent to provide evidence of a diagnosis or etiology of hypertension, the record is silent for a nexus between the Veteran's current disability and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  

The Board acknowledges the Veteran's assertion that he was diagnosed with and treated for hypertension immediately following service separation.  See November 2008 DRO hearing transcript.  However, as will be discussed in further detail below, the Board has found such statements are not credible.  As such, these statements may not serve as a basis for showing of continuity of symptomatology and, therefore, do not provide an indication that the Veteran's hypertension may be related to active service.  See generally Davidson v. Shinseki, 581 F.3d 1313 (2009) (the Veteran is competent to report a contemporary diagnosis).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veteran contends that his currently diagnosed hypertension is etiologically related to his active service.  Specifically, he contends that he was told by a physician during active service that he should seek "professional care" for his blood pressure and, immediately following service separation, sought treatment for and was diagnosed with hypertension.  

While the evidence reveals that the Veteran currently suffers from chronic hypertension, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his active service or any incident or disorder incurred therein.  With regards to direct service connection, service treatment records are absent complaints, findings or diagnoses of hypertension or elevated blood pressure during active service.  The Veteran's blood pressure was recorded as 110/60 at a March 1983 Neurological Consultation.  There is no other blood pressure reading of record during the Veteran's active service, and the March 1983 reading does not support a finding that the Veteran suffered from hypertension in service.  See generally 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertension means diastolic blood pressure predominantly 90mm. or greater, or systolic blood pressure predominantly 160mm. or greater with diastolic blood pressure less than 90mm).  Thus, there is no competent medical evidence that shows the Veteran suffered from hypertension during service.

The Board has also considered whether service connection is warranted based on a showing of continuity of symptomatology.  The Veteran testified that he was advised in service that he should seek treatment for high blood pressure, was diagnosed with hypertension immediately following service separation and has been treated for the condition since.  See November 2008 DRO hearing transcript.  Private treatment records indicate a history of hypertension as early as approximately 1993, though there is no medical evidence of record to indicate the date of initial diagnosis.  However, as late as August 1989, the Veteran specifically reported he had not been told by a doctor that he suffered from hypertension, and did not report treatment for hypertension.  See August 1989 Tarrant County Hospital District Nursing Admission Assessment.  

In considering the Veteran's reported diagnosis and continuity of symptomatology, at critical issue in the instant case is the Veteran's credibility.  As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's account to raise serious credibility issues with his statements and assertions regarding the timing of the diagnosis of hypertension.  Because of the inconsistent, contradictory nature of the Veteran's statements and the competent evidence of record, specifically his affirmative denial in August 1989 that he had been advised by a doctor that he suffered from hypertension, the Board finds that the Veteran's current statements are not credible with respect to the onset and continuity of symptomatology with respect to hypertension.  As such, with regard to the Veteran's asserted 1983 or 1984 diagnosis of hypertension, as well as continuous treatment since, while the Veteran is competent to report a contemporary diagnosis of hypertension, see Davidson, supra, for the reasons discussed above, the Board finds the Veteran's statements are not credible and, therefore, do not support the assertion that the Veteran suffered from hypertension during active service or immediately thereafter.  Therefore, service connection based on continuity of symptomatology is not warranted.  

Finally, the Board notes that certain chronic diseases, including hypertensive heart disease, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  However, the presumption of service connection applies only to veterans serving a continuous period of 90 days or more.  See 38 C.F.R. § 3.307(a)(1).  As the Veteran served less than 90 days in active service, the presumption of service connection does not apply in the instant case.

Finally, the Board notes the Veteran has not produced a competent medical opinion establishing an etiological link between his current hypertension and an event or occurrence in service.  The Board acknowledges that the Veteran himself has claimed that he suffers from hypertension that is related to his period of active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, while the Veteran has reported a diagnosis of hypertension immediately following service, the Board has found these assertions are not credible.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis and etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence included in the record to support the Veteran's assertion that his currently diagnosed hypertension is etiologically related to his active service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for chronic hypertension, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for chronic hypertension is denied.


REMAND

The Veteran asserts entitlement to service connection for a neurological disorder of the bilateral upper and lower extremities.  In reviewing the evidence of record, the Board observes the Veteran has been diagnosed with peripheral neuropathy as well as carpal and tarsal tunnel syndrome.  Further, the Veteran has testified that he was diagnosed with peripheral neuropathy within six months of service separation, and began to suffer symptoms of the condition during active service.  See, e.g., November 2008 DRO hearing transcript at 2.  

The Board notes that Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain and numbness; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  See Davidson, 581 F.3d at 1313.  Furthermore, VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c); see also McLendon, 20 Vet. App. at 79.  To date, the Veteran has not been provided a VA examination in conjunction with his claim.  As such, a remand is necessary to provide him such an examination and obtain an opinion as to whether the Veteran currently suffers a neurological disability of the upper and lower extremities and, if so, whether the disorder is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for a neurological disorder affecting the upper and lower extremities since service.  After securing the necessary release, the RO should obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of any current neurological disability of the upper and lower extremities.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current diagnosis and address whether any such condition is at least as likely as not (i.e., probability of 50 percent) etiologically related to the Veteran's active military service.  The examiner should specifically comment on the Veteran's assertion of in-service symptomatology and post-service continuity of symptomatology.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


